               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION


HUDSON SPECIALTY INSURANCE COMPANY                        PLAINTIFF/
                                                   COUNTER-DEFENDANT


V.                                     CIV NO: 5:17-cv-00137-DCB-MTP


TALEX ENTERPRISES, LLC; JUBILEE PERFORMING
ARTS CENTER, INC.; TERRANCE L. ALEXANDER; and the
BOARD OF MAYOR AND SELECTMEN                            DEFENDANTS/
OF MCCOMB, MISSISSIPPI, et al.                    COUNTER-CLAIMANTS
                                 ORDER
     This matter is before the Court on Plaintiff/Counter-

Defendant Hudson Specialty Insurance Company (“Hudson”)’s Motion

to Bifurcate/Phased Trial (Doc. 239), and Defendants/Counter-

Claimants Terrance L. Alexander (“Alexander”), Board of Mayor

and Selectmen of McComb, Mississippi (“McComb”), Jubilee

Performing Arts Center, Inc. (“Jubilee”), and Talex Enterprises,

LLC (“Talex”)’s Response (Doc. 244).

     Hudson moves, pursuant to FED. R. CIV. P. 42(b) to “bifurcate

the trial of this action into a phased (but still single)

proceeding.” Defendants/Counter-Claimants do not oppose Hudson’s

Motion to Bifurcate. Hudson asks the Court that the issue of

rescission of the insurance policies be tried to verdict prior


                                   1
to the presentation of any remaining claim for declaratory

relief.

     Federal Rule of Civil Procedure 42(b) allows for

bifurcation “for convenience, to avoid prejudice, or to expedite

and economize.” The decision to bifurcate is left within the

sound discretion of the district court. See Conkling v. Turner,

18 F.3d 1285, 1293 (5th Cir. 1994). Separate trials are the

exception, not the rule. The Fifth Circuit has established “an

important limitation on when a district court may order separate

trials.” Johnson v. Tuff N Rumble Management, Inc., No. 99-1374,

2000 WL 690287, *1 (E.D. La. 2000). A court should not bifurcate

claims unless the issue to be tried separately is “so distinct

and separable from the others that a trial of it alone may be

had without injustice.” McDaniel v. Anheuser-Busch, Inc., 987

F.2d 298, 305 (5th Cir. 1993). This Court is not persuaded that

having a phased trial will benefit judicial economy.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that the

Plaintiff/Counter-Defendant Hudson’s Motion to Bifurcate is

hereby DENIED without prejudice. The Motion may be refiled and

will be reconsidered after the Court receives additional

briefing on the Defendants/Counter-Claimants’ Motion for Entry




                                2
of Judgment Under Rule 54(b) [ECF No. 251] and subsequently

makes its ruling on the issue of allowing an appeal.

     SO ORDERED this the 9th day of March, 2020.

                                    /s/ David Bramlette__________
                                     UNITED STATES DISTRICT JUDGE




                                3
